

Exhibit 10.1


FIFTH AMENDMENT
Dated as of August 28, 2014
to
AMENDED AND RESTATED INDENTURE
AND SERVICING AGREEMENT
Dated as of October 1, 2010
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent






--------------------------------------------------------------------------------




FIFTH AMENDMENT
to
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
THIS FIFTH AMENDMENT dated as of August 28, 2014 (this “Amendment”) amends that
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT dated as of October 1,
2010, as amended by that First Amendment dated as of June 28, 2011, that Second
Amendment dated as of May 17, 2012, that Third Amendment dated as of August 30,
2012, and that Fourth Amendment dated as of August 29, 2013 (the Amended and
Restated Indenture and Servicing Agreement together with the First Amendment,
the Second Amendment, the Third Amendment, and the Fourth Amendment thereto, the
“Original Indenture”) and both this Amendment and the Original Indenture are by
and among SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer,
WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as servicer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as collateral agent.
RECITALS
WHEREAS, the Issuer, the Servicer, the Trustee and the Collateral Agent desire
to amend the Original Indenture as provided herein.
WHEREAS, in accordance with (x) Section 15.1(b) of the Original Indenture, upon
the Amendment Effective Date (as defined herein) the Required Facility Investors
have consented to such amendment of the Original Indenture, (y) Section 15.1(g)
of the Original Indenture, each Funding Agent and each Non-Conduit Committed
Purchaser has consented to such amendment of the Original Indenture and (z)
Section 15.16 of the Original Indenture, the Deal Agent has consented to such
amendment of the Original Indenture.
WHEREAS, capitalized terms used in this Amendment and not otherwise defined
herein or amended hereby shall have the meanings assigned to such terms in the
Original Indenture.
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders.
SECTION 1.Amendment to Definitions.     The definition of each of the following
terms contained in Section 1.1 of the Original Indenture is hereby amended and
restated to read in its entirety as follows:


“Maturity Date” shall mean the August 2032 Payment Date.



1



--------------------------------------------------------------------------------




“Non-WorldMark Loan Excess Amount” shall mean, on any date, the amount by which
(i) the sum of the Loan Balances on such date for all Wyndham Loans exceeds (ii)
75% of the Adjusted Loan Balance on such date.


“WorldMark Loan FICO Score 650 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 650 or less exceeds (ii) 22%
of the WorldMark Adjusted Loan Balance on such date.


“WorldMark Loan FICO Score 750 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 750 or less exceeds (ii) the
sum of (A) 74% of the WorldMark Adjusted Loan Balance on such date, (B) the
WorldMark Loan FICO Score 650 Excess Amount on such date and (C) the WorldMark
Loan FICO Score 700 Excess Amount on such date.


“WorldMark Loan FICO Score 800 Excess Amount” shall mean, on any date, the
amount by which (i) the sum of Loan Balances on such date for all Pledged Loans
that are WorldMark Loans that have a FICO Score of 800 or less exceeds (ii) the
sum of (A) 96% of the WorldMark Adjusted Loan Balance on such date, (B) the
WorldMark Loan FICO Score 650 Excess Amount on such date, (C) the WorldMark Loan
FICO Score 700 Excess Amount on such date and (D) the WorldMark Loan FICO Score
750 Excess Amount on such date.


“Wyndham Loan FICO Score 700 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 700 or less exceeds (ii) the sum of
(A) 39.5% of the Wyndham Adjusted Loan Balance on such date and (B) the Wyndham
Loan FICO Score 650 Excess Amount on such date.


“Wyndham Loan FICO Score 750 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 750 or less exceeds (ii) the sum of
(A) 68.5% of the Wyndham Adjusted Loan Balance on such date, (B) the Wyndham
Loan FICO Score 650 Excess Amount on such date and (C) the Wyndham Loan FICO
Score 700 Excess Amount on such date.


“Wyndham Loan FICO Score 800 Excess Amount” shall mean, on any date, the amount
by which (i) the sum of Loan Balances on such date for all Pledged Loans that
are Wyndham Loans that have a FICO Score of 800 or less exceeds (ii) the sum of
(A) 95% of the Wyndham Adjusted Loan Balance on such date, (B) the Wyndham Loan
FICO Score 650 Excess Amount on such date, (C) the Wyndham Loan FICO Score 700
Excess Amount on such date and (D) the Wyndham Loan FICO Score 750 Excess Amount
on such date.



2



--------------------------------------------------------------------------------




SECTION 2.    Amendment to Exhibit E. Exhibit E to the Original Indenture is
hereby amended by amending and restating the second address under the heading
“Lockbox Addresses:” to read in its entirety as follows:
Sierra Timeshare Conduit Receivables Funding II, LLC, PO Box #742780, Los
Angeles, CA 90074-2780.
SECTION 3.    No Other Amendments. Except as expressly amended, modified and
supplemented hereby, the provisions of the Original Indenture are and shall
remain in full force and effect.
SECTION 4.    Governing Law. This Amendment is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
SECTION 5.    Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
SECTION 6.    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
SECTION 7.     Effectiveness. This Amendment shall be effective upon the date
(the “Amendment Effective Date”) that is the later of (i) the date hereof and
(ii) the first date on which each of the following conditions precedent shall
have been satisfied:
(a)    This Amendment shall have been executed and delivered by each of the
parties hereto;
(b)    The Trustee shall have received the written consent of the Required
Facility Investors, each Funding Agent, each Non-Conduit Committed Purchaser and
the Deal Agent to this Amendment;
(c)    The Trustee shall have received any Opinions of Counsel required by the
Trustee to be delivered to the Trustee; and
(d)    The Fifth Amendment to the Note Purchase Agreement dated as of August 28,
2014 shall have been executed and delivered by each party thereto.



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral Agent
have caused this Indenture to be duly executed by their respective officers as
of the day and year first above written.
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer


By: /s/ Mark A. Johnson
Name: Mark A. Johnson
Title: President






WYNDHAM CONSUMER FINANCE, INC.,
as Servicer


By: /s/ Mark A. Johnson
Name: Mark A. Johnson
Title: President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee


By: /s/ Jennifer C. Westberg
Name: Jennifer C. Westberg
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION, as
as Collateral Agent


By: /s/ Tamara Schultz-Fugh
Name: Tamara Schultz-Fugh
Title: Vice President


